ON MOTION

ORDER

Upon consideration of the parties’ joint motion to dismiss this appeal, from the judgment of the United States District Court for the Central District of California in district court case no. 04-408,*
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.

 The parties also move to dismiss Genes Industry, Inc.’s appeal. That appeal has not yet been docketed. When the Court of Appeals for the Ninth Circuit transmits that appeal to this court and that appeal is docketed, the parties should jointly move to dismiss that additional appeal. Further, we note that the parties request that the appeals be dismissed with prejudice. It is not the general practice of the court to designate a dismissal as being with or without prejudice.